         Case 2:20-cv-00602-MV-GJF Document 18 Filed 10/08/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

                              Before the Honorable Gregory J. Fouratt
                                  United States Magistrate Judge

                                              Clerk’s Minutes

                                       Civ. No. 20cv602 MV/GJF

                                     Navajo Nation v. Wheeler, et al.

                                      Date of Hearing: 10/6/2020
                                   (Recorded – Dona Ana Courtroom)

                   Attorneys for Plaintiffs:                Ian Fisher, Jill Grant

                Attorneys for Defendants:                   Sonya Shea, Daniel Pinkston,
                                                            Manuel Lucero

                                 Proceeding:                Telephonic Status Conference

                                   Start Time:              2:00 p.m.
                                   Stop Time:               3:00 p.m.
                                  Total Time:               1 hour

                                        Clerk:              GBG

Notes:

    •    The Court made introductions.

Plaintiff’s Proposal
    •    The Court began by discussing Plaintiff’s proposal with Mr. Fisher. He expressed his
         belief that the two administrative records relating to this case1 were duplicative of the
         administrative records filed by Defendants in other district courts. In addition, Mr. Fisher
         expressed doubt that Plaintiff would indeed challenge such records, but noted that Plaintiff
         wished to keep such an option open for approximately 30 days.
    •    Mr. Fisher discussed his views that (1) a substantial amount of motion for summary
         judgment briefing in the instant case would overlap with the motion for summary judgment
         briefing to be filed in Chesapeake Bay Found. v. Wheeler, Nos. RDB-20-1063 & RDB-20-
         1064, at 3 (D. Md. Aug. 24, 2020); (2) consolidated briefing would likely “avoid
         duplicative briefing, promote judicial economy, and conserve the Parties’ resources,” ECF
         15 (Parties’ Joint Motion for Scheduling Order) at 4; (3) Plaintiff would be “impacted
1
 I.e., one regarding 84 Fed. Reg. 56,626 (Oct. 22, 2019) (the “2019 Rule”) and one regarding 85 Fed. Reg. 22,250
(Apr. 21, 2020) (the “2020 Rule”).
       Case 2:20-cv-00602-MV-GJF Document 18 Filed 10/08/20 Page 2 of 3




       fundamentally differently[] and prejudiced more,” ECF 15 at 6, than the landowners in
       Murray v. Wheeler, No. 1:19-cv-1498 (N.D.N.Y. July 28, 2020), which permitted a two-
       phase (or “staged”) approach to the briefing; and (4) Plaintiff’s proposed asymmetrical
       page limit extensions were appropriate, given that such asymmetry occurred in traditional
       appellate practice.

Defendants’ Proposal
   •   The Court discussed Defendants’ proposal with Ms. Shea. Ms. Shea confirmed that she
       was also defense counsel of record in the Chesapeake Bay case and some of the other cases
       cited in the parties’ motion. She confirmed that the two administrative records from that
       case would be the same ones that would apply to this case (and that they could be filed
       today). In addition, Ms. Shea affirmed that essentially the same proposal for staged
       briefing for the 2019/2020 Rules was made in the Chesapeake Bay case—and rejected.
       She further affirmed that only the Murray and Chesapeake Bay cases had scheduling
       proposals that were disputed, as the parties in the other cases had stipulated to their
       schedules including stipulated stays of briefing.
   •   The Court discussed with Ms. Shea its view that, for the sake of judicial economy, a
       consolidated briefing schedule was preferred. The Court noted that such a schedule would,
       for example, more readily allow the Court to rule in the alternative or otherwise address
       the 2019 Rule in a more effective and efficient manner. In the Court’s view, the two-
       phased briefing approach proposed by Defendants would actually disserve judicial
       economy as opposed to promoting it.
   •   The Court confirmed with Ms. Shea that the corresponding briefing in the Chesapeake Bay
       case was set to conclude on March 31, 2021, over six weeks before briefing in the instant
       case is proposed to conclude (May 17, 2021). When asked to provide an estimate of the
       overlap in the briefing between these two cases, Ms. Shea stated that there could be close
       to a 50 percent overlap but that it would depend on the specific issues raised in Plaintiff’s
       summary judgment motion.
   •   The Court also discussed Defendants’ preference for parity in any page limit extension.
       Ms. Shea stated that Defendants would accept a page limit of 90 pages (60 for the opening
       brief and 30 for the final brief).

The Court’s Decision
   •   Before announcing its decision, the Court asked whether the future of litigation in this case
       depends on the outcome of the current presidential election. The parties confirmed that the
       election outcome could indeed affect this case. They also confirmed that at this point there
       was too much uncertainty to conclude exactly when or how this case would be affected by
       a change in administrations, particularly as any regulatory change would likely take a
       significant amount of time to implement. The parties, however, confirmed that if there
       were a forthcoming regulatory change that would affect this case, they would file a notice
       to that effect.
   •   The Court also advised the parties that, if pertinent rulings are made in cases pending in
       other districts, counsel may wish to file notices of supplemental authority as applicable to
       the instant case.
   •   The Court GRANTED the parties’ Joint Motion for Scheduling Order [ECF 15] as follows:

                                                2
    Case 2:20-cv-00602-MV-GJF Document 18 Filed 10/08/20 Page 3 of 3




       o The Court removed this case from requirements of pretrial case
         management. See D.N.M.LR-Civ. 16.3.

       o The Court resolved the parties’ separate briefing proposals by DENYING
         Defendants’ proposal for staged briefing [ECF 15 at 8-15] and
         GRANTING Plaintiff’s request for consolidated briefing [id. at 3-8].

       o The Court provided for expanded page limits in that each parties’ opening
         brief (i.e., Plaintiff’s motion for summary judgment and Defendants’ cross-
         motion for summary judgment/response) is limited to 60 pages and each
         parties’ final brief (i.e., Plaintiff’s response/reply and Defendants’ reply) is
         limited to 30 pages.

       o The Court, after confirming that the parties agreed on the proposed schedule,
         imposed the parties’ schedule. See ECF 15 at 7-8.

•   The Court stated that it would issue a separate written order memorializing these decisions.
•   The Court adjourned.




                                             3
